Citation Nr: 0431328	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-11 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.








The claims file contains a report of a December 1998 rating 
decision wherein entitlement to service connection for PTSD 
was denied.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from September 2001 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In September 2001 the RO denied entitlement to service 
connection for PTSD.  In April 2002 the RO affirmed the prior 
denial of entitlement to service connection for PTSD.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the issue of service connection for PTSD 
has been recharacterized as reported on the title page.

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in December 
1998.

2.  The evidence submitted since the December 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

Evidence submitted since the December 1998 rating decision, 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d) (2004), 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the December 1998 
rating decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

The service medical records were negative for any evidence of 
a psychiatric disorder.  They showed that the veteran was 
involved in an April 1991 car accident in which two of his 
passengers were killed.

A March 1998 VA psychiatric examination concluded in a 
diagnosis of dysthymic disorder.  The examiner found no 
evidence of PTSD.

The evidence associated with the claims file subsequent to 
the December 1998 rating decision wherein the RO denied 
entitlement to service connection for PTSD is reported in 
pertinent part below.

The veteran submitted an application to reopen a previously 
denied claim of entitlement to service connection for PTSD in 
February 2001.




A June 2001 VA psychiatric examination concluded in a 
diagnosis of depressive disorder.  The veteran reported a 
history of two previous psychiatric hospitalizations for 
suicide attempt and depression.

A July 2001 letter from a therapist at the Veterans Resource 
Center advised that the veteran was suffering from severe 
PTSD symptomatology due to traumas experienced while in the 
Persian Gulf and at Camp Pendleton, California.  It was noted 
that while he was stationed in the Persian Gulf he was 
involved in numerous firefights, witnessed/viewed dead bodies 
and the capturing of prisoners of war.  He was constantly 
being shelled day and night.  

While stationed at Camp Pendleton he was involved in a car 
accident wherein two of his passengers were killed.  He 
viewed his injuries as minor compared to the death of his 
friends and felt that he cheated life due to surviving the 
car accident and Persian Gulf.

Associated with the claims file in March 2002 was medical 
documentation referable to treatment of the veteran at the 
University of Chicago Medical Center in 1999.

An October letter from a therapist at the Veterans Resource 
Center shows the veteran was being treated for PTSD.  It was 
noted that since returning home from the Persian Gulf, he had 
consistently experienced severe stressors that had affected 
his readjustment back to society since his discharge.

The veteran failed to report for a VA psychiatric examination 
scheduled in February 2003.

Submitted without waiver on the veteran's behalf in March 
2004 were medical records referable to hospitalization for 
PTSD and mental depressive disorder by VA from December 2003 
to February 2004.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.




If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
disorder of the right wrist has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The September 2001 and April 2002 RO determinations as to 
whether evidence is "new and material" or lack thereof for 
the purpose of reopening is subject to de novo adjudication 
by the Board.  Barnett, supra.  Contrary to the RO's 2001 and 
2002 decisions and for the reasons set forth below, the Board 
finds that new and material evidence has been submitted.  The 
claim is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the evidentiary 
record to include the service medical records, was negative 
for any evidence of PTSD, muchless one that had been linked 
to service.  The veteran predicated his claim of entitlement 
to service connection for PTSD on trauma related to a motor 
vehicle accident.  A VA examination disclosed that the 
criteria for PTSD had not been met, and the rest of 
evidentiary record was negative for PTSD.
Additional evidence has been associated with the claims file 
since the December 1998 rating decision, and this additional 
evidence is clearly new and material because for the first 
time there is evidence of diagnosed PTSD which was associated 
with combat action of the veteran in Southwest Asia.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the December 1998 decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD.  Hodge, supra.  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in May 2001 
and July 2003, in connection with his current appeal, which 
are substantially compliant with Quartuccio, supra.

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon combat stressors incurred in service 
and information referable to such stressors has been obtained 
and associated with the claims file.  His record of service 
(DD-214) shows he trained and served as a rifleman in the 
United States Marine Corps.  His decorations include a Combat 
Action Ribbon, Southwest Asia Service Medal with 2 Stars, and 
a Kuwait Liberation Medal.

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  

A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the U.S. Armed 
Services Center for Unit Records Research (USASCURR)."  M21-
1, Part III, para. 5.14c(3), (4).  

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify any 
additional not previously identified all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  


The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the USASCURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
and/or Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB), Quantico, 
Virginia 22134, to attempt to confirm any 
of the stressors claimed by the veteran.

9.  Following receipt of the USASCURR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCURR.  If no combat stressor has been 
verified, the VBA AMC should so state in 
its report.  This report is then to be 
added to the claims file.

10.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to include on a contract basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the reports provided by the 
USASCURR and/or the VBA AMC may be relied 
upon, and this includes the record of a 
car accident in service.  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCURR's and/or VBA AMC's report 
is/are responsible for that conclusion.  



If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD, and may 
result in its denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



